DETAILED ACTION
Receipt of Arguments/Remarks filed on June 29 2021 is acknowledged. Claims 1, 4, 11 and 13 were amended. Claims 1-15 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New and Modified Rejections Necessitated by the Amendments filed June 29 2021


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  a space is needed between “than” and “10%”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (USPGPUB No. 20070248633, cited on PTO Form 1449) in view of Monello et al. (USPGPUB No. 20110052512, cited in the Office action mailed on June 4 2020).
Applicant Claims
	The instant application claims a composition comprising: (a) at least 80% by weight of water, relative to total weight of the composition; (b) at least one hydroxylated 10-C30)alkyl ester of unsaturated carboxylic acid; wherein a bioavailability of the at least one hydroxylated diphenylmethane derivative of formula I is equal to or greater than 10%.  
	Claimed is a cosmetic process for caring for and/or making up keratin materials, comprising applying to a surface of the keratin material the composition above.
	Claimed is a composition for caring for and/or making up keratin materials comprising, relative to a total weight of the composition: a) at least 80% by weight water; (b) from about 0.01 to 3% by weight of at least one hydroxylated diphenylmethane derivative of the formula II, (c) from 0.5% to 20% by weight of at least one oil selected from the group consisting of ethyl N-butylaminopropionate, isopropyl N-lauroylsarcosinate, N,N- diethyltoluamide, and mixtures thereof; and (d) from 0.1% to 1% by weight of at least one crosslinked copolymer comprising at least one unit of an unsaturated olefinic carboxylic acid and at least one unit of a (C10-C30)alkyl ester of unsaturated carboxylic acid; wherein a bioavailability of the at least one hydroxylated diphenylmethane derivative of formula I is equal to or greater than 10%.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Baldo is directed to compositions containing a hydroxylated diphenylmethane compound, methods of use.  Claimed is a composition comprising, in a physiologically acceptable medium, (a) at least one hydroxylated diphenylmethane compound of Formula I, which is the same as instantly claimed, and (b) at least one ingredient promoting the solubilization, stabilization and/or activity of the at least one hydroxylated formula II (claim 2).  The concentration of the at least one hydroxylated diphenylmethane compound is from 0.0001 to 20% by weight (claim 3).  The composition comprises isopropyl N-lauroylsarcosinate (claim 6).  Claimed is a composition for skin care and/or a composition for making up the skin (claim 19).  A method for caring for and/or making up the skin comprising applying the composition to the skin (claim 22).  The hydroxylated diphenylmethane compound is desirable in soluble form because it leads to better bioavailability in the skin (paragraph 0013).  The expression bioavailability is understood to mean, for the purposes of the present application, molecular penetration of the active agent in question into the living layers of the skin and in particular of the epidermis.  The penetrated concentration sought will be the highest possible so as to increase the amount of active agent arriving as far as the living layers of the skin (paragraph 0014).   In one embodiment, the composition is in the form of an oil-in water emulsion.  The proportion of the oil phase ranges from 5 to 80% by weight (paragraph 0180, 0201).  This suggests the proportion of the aqueous phase is from 20 to 95%.  Gelling agents include carbopol polymers (paragraph 0208) with a particular exemplified gelling agent is an acrylates/C10-C30 alkyl acrylate crosspolymer in 0.25% (example 2).  An ingredient taught as promoting the solubilization of diphenylmethane is isopropyl N-lauroylsarcosinate (paragraph 0050 and 0052).  Isopropyl N-lauroylsarcosinate will be advantageous for solubilizing large quantities of hydroxylated diphenylmethane which may be up to 10% by weight of hydroxylated diphenylmethane compound of formula I and/or II (paragraph 0064).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Baldo teaches the composition can be in the form of an oil in water emulsion and exemplify compositions comprising water, Baldo does not exemplify emulsions with the instantly claimed water content.  While Baldo teaches gelling agents can be included and exemplifies acrylates/C10-C30 alkyl acrylates crosspolymer in amounts reading on the instant claims, Baldo does not teaches general amounts of gelling agent.  However, these deficiencies are cured by Monello et al.
	Monello et al. is directed to compositions containing a hydroxylated diphenylmethane derivative. Claimed is a composition in the form of an oil in water emulsion comprising oil, water and a hydroxylated diphenylmethane derivative of formula I, which is the same as the instantly claimed formula I.  A specific derivative is of formula II, which is the same as instantly claimed.  The composition can also comprise hydrophilic gelling agents such as carboxyvinyl polymers such as carbopol which makes it possible to thicken the aqueous phase of the composition (paragraph 0058 and 0060). The hydrophilic gelling agent can be present in amount ranging from amount of water is from 20 to 95% by weight (paragraph 0067).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldo and Monello et al. and form an oil in water emulsion comprising isopropyl N-lauroylsarcosinate, hydroxylated diphenylmethane derivatives and an acrylates/C10-C30 alkyl acrylate crosspolymer.  One skilled in the art would have been motivated to form this type of composition as Baldo teaches it is a specific type of composition which can be formed.  One skilled in the art would have been motivated to utilize isopropyl N-lauroylsarcosinate for its solubilization effect as taught by Baldo.  One skilled in the art would have been motivated to utilize the acrylates/C10-C30 alkyl acrylate crosspolymer in order to gel/thicken the composition as taught by Baldo and Monello et al.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldo and Monello et al. and apply the composition to the skin and face.  One skilled in the art would have been motivated to apply the composition in this manner as Baldo teaches the compositions can be applied to these area.  
	Regarding the claimed amount of water, Baldo and Monello et al. teaches an overlapping range.  Regarding the claimed amount of hydroxylated diphenylmethane derivative, Baldo teaches an overlapping range.  Regarding the claimed amount of isopropyl N-lauroylsarcosinate, Baldo teaches amounts of solubilizing agent overlapping with the instant claimed amount of oil.  Regarding the claimed amount of acrylates/C10-
	Regarding the claimed bioavailability, firstly, Baldo expressly teaches choosing solvents which enhance the solubility of the hydroxylated diphenylmethane compound to specifically lead to better bioavailability.  Isopropyl N-lauroylsarcosinate is taught by Baldo as the best solubilizer.  This is the same oil as instantly claimed.  Baldo teaches an overlapping amount of both hydroxylated diphenylmethane and oil as instantly claimed.  Thus, it is expected that the composition of Baldo would possess the same bioavailability.  
	Regarding claim 4, isopropyl N-lauroylsarcosinate reads on formula III wherein R1 is aliphatic hydrocarbon radical comprising 11 carbons, R2 is C1 carbon atoms, R3 is hydrogen,  r is 0, q is 0, p is 1 and R4 is an aliphatic hydrocarbon radical of 3 carbon atoms. 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Monello et al as applied to claims 1-6, 9-11 and 13-15 above and in further view of Perruna et al. (US Patent No. 8758783, cited in the Office action mailed on June 4 2020).
Applicant Claims
	The instant application claims a viscosity of the composition9 Docket No. 512436USPreliminary Amendmentranges from 10 UD (Deviation Units) to 80 UD
	The instant application claims the crosslinked copolymer is selected from the group consisting of:- copolymers comprising from 95% to 60% by weight of acrylic acid, io-C30 alkyl acrylate, and from 0% to 6% by weight of crosslinking polymerizable monomer, based on a total weight of the copolymer; and - copolymers comprising from 98% to 96% by weight of acrylic acid, from 1% to 4% by weight of C10-C30 alkyl acrylate, and from 0.1% to 0.6% by weight of crosslinking polymerizable monomer, based on the total weight of the copolymer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Baldo and Monello et al. are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Baldo and Monello et al. teach cosmetic emulsions comprising gelling agents, Baldo and Monello et al. are silent to the viscosity.  While Baldo and Monello teach acrylate gelling agents, they do not teach the commercial source. However, these deficiencies are cured by Perruna et al.
	Perruna et al. teaches that emulsions can be in the form of a liquid, cream, liquid-to-cream, gel, mousse or compact.  Viscosities of these compounds range from about 25 to about 85 UD and preferably about 55 to about 85 UD.  The viscosity is measured using a Rheomat R 180 viscometer (column 6, lines 35-45).  Hydrophilic thickeners include Pemulen products (acrylate/C10-C30 alkyl acrylate copolymers) (column 5, lines 59-62).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldo, Monello et al. and Perruna et al. and manipulate the concentration of the gelling agents (i.e. hydrophilic prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baldo, Monello et al. and Perruna et al. and utilize Pemulen products as the source of the acrylate/C10-C30 alkyl acrylates.  One skilled in the art would have been motivated to utilize these products as they are the commercially available source of the specific chemicals taught in Baldo.  These pemulen products are the same as instantly utilized (see page 10 of the instant specification).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8551458 in view of Baldo and Perruna et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition comprising: (a) at least 80% by weight of water, relative to total weight of the composition; (b) at least one hydroxylated diphenylmethane derivative of the formula (I); (c) at least one oil containing in its structure at least one amide unit; (d) at least one crosslinked copolymer comprising at least one unit of an unsaturated olefinic carboxylic acid and at least one unit of a (C10-C30)alkyl ester of unsaturated carboxylic acid. 
	Claimed is a cosmetic process for caring for and/or making up keratin materials, comprising applying to a surface of the keratin material the composition above.
	Claimed is a composition for caring for and/or making up keratin materials comprising, relative to a total weight of the composition: a) at least 80% by weight water; (b) from about 0.01 to 3% by weight of at least one hydroxylated diphenylmethane derivative of the formula II, (c) from 0.5% to 20% by weight of at least one oil selected from the group consisting of ethyl N-butylaminopropionate, isopropyl N-lauroylsarcosinate, N,N- diethyltoluamide, and mixtures thereof; and (d) from 0.1% to 1% by weight of at least one crosslinked copolymer comprising at least one unit of an unsaturated olefinic carboxylic acid and at least one unit of a (C10-C30)alkyl ester of unsaturated carboxylic acid.

	While Patent ‘458 claims oil in water emulsions with the same hydroxylated diphenylmethane of derivative of formula I, Patent ‘458 does not claim the instantly claimed oil or crosslinked copolymer.  However, these deficiencies are cured by Baldo and Perruna et al. 
Perruna et al. teaches that emulsions can be in the form of a liquid, cream, liquid-to-cream, gel, mousse or compact.  Viscosities of these compounds range from about 25 to about 85 UD and preferably about 55 to about 85 UD.  The viscosity is measured using a Rheomat R 180 viscometer (column 6, lines 35-45).  Hydrophilic thickeners include Pemulen products (acrylate/C10-C30 alkyl acrylate copolymers) (column 5, lines 59-62).  
Baldo is directed to compositions containing a hydroxylated diphenylmethane compound, methods of use.  Claimed is a composition comprising, in a physiologically acceptable medium, (a) at least one hydroxylated diphenylmethane compound of Formula I, which is the same as instantly claimed, and (b) at least one ingredient promoting the solubilization, stabilization and/or activity of the at least one hydroxylated diphenyl methane compound of formula I (claim 1).  A specifically claimed hydroxylated formula II (claim 2).  The concentration of the at least one hydroxylated diphenylmethane compound is from 0.0001 to 20% by weight (claim 3).  The composition comprises isopropyl N-lauroylsarcosinate (claim 6).  Claimed is a composition for skin care and/or a composition for making up the skin (claim 19).  A method for caring for and/or making up the skin comprising applying the composition to the skin (claim 22).  The hydroxylated diphenylmethane compound is desirable in soluble form because it leads to better bioavailability in the skin (paragraph 0013).  The expression bioavailability is understood to mean, for the purposes of the present application, molecular penetration of the active agent in question into the living layers of the skin and in particular of the epidermis.  The penetrated concentration sought will be the highest possible so as to increase the amount of active agent arriving as far as the living layers of the skin (paragraph 0014).   In one embodiment, the composition is in the form of an oil-in water emulsion.  The proportion of the oil phase ranges from 5 to 80% by weight (paragraph 0180, 0201).  This suggests the proportion of the aqueous phase is from 20 to 95%.  Gelling agents include carbopol polymers (paragraph 0208) with a particular exemplified gelling agent is an acrylates/C10-C30 alkyl acrylate crosspolymer in 0.25% (example 2).  An ingredient taught as promoting the solubilization of diphenylmethane is isopropyl N-lauroylsarcosinate (paragraph 0050 and 0052).  Isopropyl N-lauroylsarcosinate will be advantageous for solubilizing large quantities of hydroxylated diphenylmethane which may be up to 10% by weight of hydroxylated diphenylmethane compound of formula I and/or II (paragraph 0064).  Exemplified amounts of isopropyl lauroylsarcosinate is 3% (example 2b).  General 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘458, Baldo and Perruna et al. and form an oil in water emulsion comprising isopropyl N-lauroylsarcosinate, hydroxylated diphenylmethane derivatives and an acrylates/C10-C30 alkyl acrylate crosspolymer.  One skilled in the art would have been motivated to utilize isopropyl N-lauroylsarcosinate for its solubilization effect as taught by Baldo.  One skilled in the art would have been motivated to utilize the acrylates/C10-C30 alkyl acrylate crosspolymer in order to gel/thicken the composition as taught by Baldo and Perruna et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘458, Baldo and Perruna et al. and apply the composition to the skin and face.  One skilled in the art would have been motivated to apply the composition in this manner as Baldo teaches the compositions can be applied to these area.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘458, Baldo and prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘458, Baldo and Perruna et al. and utilize Pemulen products as the source of the acrylate/C10-C30 alkyl acrylates.  One skilled in the art would have been motivated to utilize these products as they are the commercially available source of the specific chemicals taught in Baldo.  These pemulen products are the same as instantly utilized (see page 10 of the instant specification).  
	Regarding the claimed amount of water, Patent ‘458 recites amounts of the ingredients including oil except for water.  This necessarily provides support for the amount of water contemplated which overlaps with the instantly claimed amount.  Regarding the claimed amount of hydroxylated diphenylmethane derivative, Baldo teaches an overlapping range.  Regarding the claimed amount of isopropyl N-lauroylsarcosinate, Baldo teaches amounts of solubilizing agent overlapping with the 
Regarding the claimed bioavailability, firstly, Baldo expressly teaches choosing solvents which enhance the solubility of the hydroxylated diphenylmethane compound to specifically lead to better bioavailability.  Isopropyl N-lauroylsarcosinate is taught by Baldo as the best solubilizer.  This is the same oil as instantly claimed.  Baldo teaches an overlapping amount of both hydroxylated diphenylmethane and oil as instantly claimed.  Thus, it is expected that the composition with the isopropyl N-lauroylsarcosinate would possess the same bioavailability.  
Response to Arguments
Applicants’ arguments filed June 29 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) the composition provides a formulation having a bioavailability of the hydroxylated diphenylmethane derivative of formula I of 10% or greater.  The term bioavailability is defined on page 1 to 2 of the instant specification.  It is argued that Applicant found that it was found that greater than or equal to 82.8% by weight of eater is effective for improving the stability, the bioavailability and the feel after application of a composition.  Baldo does not teach the instantly claimed amount of water.  None of the references describe how to obtain a composition having a high bioavailability.  
Regarding Applicants’ first argument, firstly, Baldo discusses bioavailability.  Baldo provides a similar definition of bioavailability as what appears in the instant specification.  Baldo specifically discusses that solubility of the hydroxylated diphenylmethane leads to greater bioavailability.  Example 1 of Baldo teaches the comparative example does not contain isopopyl lauroyl sarcosinate, acrylates/C10-30 alkyl acrylate crosspolymer and ammonium polyacryloyldimethyl taurate.  The comparative instead additionally contains carbomer, alcohols, sodium methyl stearoyl taurate, cetearyl alcohol and dicaprylyl carbonate.  Therefore, it is not possible to make a conclusion that the difference in bioavailability is due to the differences in water content.  The difference could be due to the additional ingredient in the comparative example.  Since the comparison is not a single variable comparison no conclusions as to what ingredient is contributing to the difference in bioavailability can be made.  Baldo which is the closest prior art exemplifies a hydroxylated diphenylmethane with both isopropyl N-lauroylsarcosinate or acrylates/C10-30 alkyl acrylate crosspolymer.  Therefore, the comparison is not sufficient as it is not a single variable comparison nor a comparison to the closest prior art.  The examiner cannot agree that Baldo only describes a water content of less than 70%.  Baldo exemplifies water concentrations lower than instantly claimed but Baldo teaches oil in water emulsions where in the oil phase ranges from 5 to 80%.  This necessarily means that the water phase is in a concentration from 95 to 20% which correlates with their exemplified amounts of 67 or 

Applicants argue that (2) the double patenting rejection is traversed.  Patent ‘458 does not claim the instantly claimed bioavailability.
Regarding Applicants’ second argument, Baldo renders this limitation obvious.  Thus, this argument is not persuasive for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616